In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-563V
                                    Filed: November 4, 2014

*************************
WILLIAM JAKE BROOKS and                            *
MONICA LYNN BROOKS, as the legal                   *
representatives of their minor son, C.B.;          *
                     Petitioner,                   *       Ruling on Entitlement; Concession;
                                                   *       Rotavirus Vaccine; Intussusception
v.                                                 *
                                                   *
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
                    Respondent.                    *
*************************
Curtis R. Webb, Twin Falls, ID, for petitioners.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On July 2, 2014, William Jake Brooks and Monica Lynn Brooks [“petitioners”]
filed a petition for compensation under the National Vaccine Injury Compensation
Program, 42 U.S.C. §300aa-10, et seq,2 [the “Vaccine Act” or “Program”] on behalf of
their minor son, C.B. The petition alleges that as a result of a rotavirus vaccination on
July 8, 2011, C.B. suffered an intussusception, bowel resection, and sequela. Petition at
2.

       On November 3, 2014, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioners are entitled to compensation in this
case. Respondent’s Report at 5. Specifically, respondent submits that “the facts of this
case [] support a finding that C.B.’s intussusception, more likely than not, was caused in

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling and order on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
fact by the administration of the rotavirus vaccine.” Id. Respondent notes that “C.B.
suffered the effects or sequela of his injury for more than six months after vaccine
administration.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioners are entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2